U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 o TRANSITION REPORT UNDER SECTION13 OR 15(D)OF THE EXCHANGE ACT For the Transition Period from to Commission file number 1-13463 BIO-KEY INTERNATIONAL, INC. (Exact Name of registrant as specified in its charter) DELAWARE 41-1741861 (State or Other Jurisdiction of Incorporation of Organization) (IRS Employer Identification Number) 3, BUILDING D, SUITE B, WALL, NJ 07719 (Address of Principal Executive Offices) (732) 359-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by rule12b-2 of the Exchange Act) Yes o No x Number of shares of Common Stock, $.0001 par value per share, outstanding as of May 10, 2011 was 78,155,413 1 BIO-KEY INTERNATIONAL, INC. INDEX PARTI. FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements: Balance Sheets as of March31, 2012 (unaudited) and December31, 2011 3 Statements of Income for the three months ended March31, 2012 and 2011 (unaudited) 4 Statements of Cash Flows for the three months ended March31, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4 — Controls and Procedures 14 PARTII. OTHER INFORMATION Item 6 — Exhibits 14 Signatures 16 2 Table of Contents PARTI — FINANCIAL INFORMATION BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March31, December31, (Unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $397,526 at March31, 2012 and December31, 2011 Inventory Prepaid expenses and other Total current assets Equipment and leasehold improvements, net Deposits and other assets Intangible assets—less accumulated amortization Total non-current assets TOTAL ASSETS $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of note payable Total current liabilities Deferred revenue - Total non-current liabilities - TOTAL LIABILITIES STOCKHOLDERS’ DEFICIENCY: Common stock — authorized, 170,000,000 shares; issued and outstanding; 78,155,413 of $.0001 par value at March31, 2012 and December31, 2011 Additional paid-in capital Accumulated deficit (51,928,190 ) (52,291,688 ) TOTAL STOCKHOLDERS’ DEFICIENCY (886,852 ) (1,271,091 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 3 Table of Contents BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Threemonthsended March31, Revenues Services $ $ License fees and other Costs and other expenses Cost of services Cost of license fees and other Gross Profit Operating Expenses Selling, general and administrative Research, development and engineering Operating income Other income (expenses) Interest income - Interest expense (6,128 ) (108,049 ) (6,128 ) (43,917 ) Net Income $ $ Basic Earnings per Common Share $
